          Case 1:19-cv-01835-LKG Document 9 Filed 03/25/20 Page 1 of 2




           In the United States Court of Federal Claims
                                               )
 OSCAR ALBERTO RIOS MELENDEZ,                  )
                                               )
                        Plaintiff,             )
                                               )              No. 19-1835C
 v.                                            )
                                               )              Filed: March 25, 2020
 THE UNITED STATES,                            )
                                               )
                        Defendant.             )
                                               )

                                      DISMISSAL ORDER

       Plaintiff pro se, Oscar Alberto Rios Melendez, commenced this action on December 2,
2019 (ECF No. 1). On January 29, 2020, the government filed a motion to dismiss this matter
for lack of subject-matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims (“RCFC”) (ECF No. 6). Plaintiff has also moved to proceed in this
matter in forma pauperis (ECF No. 2).

       Plaintiff’s response to the government’s motion to dismiss was due on February 26, 2020.
On March 2, 2020, the Court issued a Show Cause Order directing plaintiff to explain why he
failed to timely respond to the government’s motion to dismiss and to file his response to the
government’s motion to dismiss by March 16, 2020 (ECF No. 7). In the Order, the Court
informed plaintiff that, should he fail to respond to the government’s motion to dismiss by March
16, 2020, the Court would treat plaintiff’s failure to respond as a failure to comply with a Court
Order and to prosecute this matter, pursuant to RCFC 41(b). Plaintiff has not timely filed a
response to the government’s motion to dismiss. RCFC 41(b).

       In view of the foregoing, the Court:

       1. GRANTS plaintiff’s motion to proceed in forma pauperis;

       2. DENIES-AS-MOOT the government’s motion to dismiss; and
  Case 1:19-cv-01835-LKG Document 9 Filed 03/25/20 Page 2 of 2




3. DISMISSES the complaint without prejudice, pursuant to RCFC 41(b).

The Clerk’s Office is directed to ENTER final judgment consistent with this Order.

No costs.

IT IS SO ORDERED.


                                      Lydia K. Griggsby
                                      _________________________________
                                      LYDIA KAY GRIGGSBY
                                      Judge




                                                                                     2
